Case 2:20-cv-00004-JRG Document 8 Filed 08/07/19 Page 1 of 3 PagelD#: 88

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Texas |

JOE ANDREW SALAZAR

 

Plaintiff(s)
Vv,

AT&T MOBILITY LLC, SPRINT/UNITED
MANAGEMENT COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS

Civil Action No. 5:2019-cv-00075

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

CELLCO PARTNERSHIP

Registered Agent: The Corporation Trust Company
The Corporate Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19807

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in F ed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Geoffrey P Culbertson

Patton, Tidwell & Culbertson

2800 Texas Blvd.
Texarkana, Texas 75503

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

ST Dawd A. OP reke

Signature of Clerk or Deputy Clerk

Date: _7/ 22/19

 
Case 2:20-cv-00004-JRG Document 8 Filed 08/07/19 Page 2 of 3 PagelD#: 89

AO 440 (Rev. 06/f2) Summons in a Civil Action (Page 2)
Civil Action No, 5:2019-cv-00075

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

(1 I personally served the summons on the individual at (place)

 

on (date) ;or

 

[left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

On (date) - , and mailed a copy to the individual’s last known address; or

0 I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

I returned the summons unexecuted because ; or

ther a et Rxdico P Gn trangia Lode “eras CRE

Rrosrinid Rgunt: (ark da orca) 4 2014

My fees are $ for travel and $ \ as for services, for a total of pus €-36 ~]) as

I declare under penalty of perjury that this information is true.

Date: Quig'S, 2014

 
  

 

er’s signature

_ Sone One: nés

Printed name and litle

rver’s address —™ 5357

Additional information regarding attempted service, etc:

 
Case 2:20-cv-00004-JRG Document 8 Filed 08/07/19 Page 3 of 3 PagelD #: 90

2. Article Number eat me Rena er A

A. Recelved by (Please Print Glearly) B. Date of Delivery
RECEIVED
CG. Signature .
x JUL 29 2019 ci

D. Is deliv tag ifferent from PORAT

7160 39701 9a4b 4453 &bue “YES, PORATION cae
3. Service Type CERTIFIED MAIL
4. Restricted Delivery? (Extra Fee) [1 Yes

1. AISI R addres? to: S En i = : ; -
een
Munk Contin | Comy pany
ae Strunk
E (O801\-1aL,.

PS Form 3811, January 2008 Domestic Return Receipt

     

 

 

 

 

 

 

 
